Citation Nr: 1640670	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-23 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1966 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In July 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of the hearing is of record.

This claim was previously before the Board in January 2015.  The Board reopened the claim of entitlement to service connection for hearing loss and remanded for additional treatment records and a VA medical opinion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that in a December 2006 private audiologist report it was noted that the Veteran was receiving Worker's Compensation through the TVA (Tennessee Valley Authority) and that they had provided him with two sets of hearing aids thus far.  Currently, the record does not contain any Worker's Compensation records, but in January 2009, the Veteran did provide several hearing tests that he received from the TVA.  As the audiologist reported that the Veteran received Worker's Compensation during a medical history on hearing loss and reported that the Veteran received hearing aids, it appears that there might be outstanding relevant records.  On remand, an attempt to obtain these records should be made.

The Board observes that the Veteran's service audiograms may need to be converted from ASA to ANSI units and has provided these conversions below.  Notably, the Veteran's service entrance examination was from 1966 and a hearing conservation examination was from April 1967, while additional hearing conservation tests and a separation examination were from 1969 and 1970.  The standard for measuring auditory thresholds changed in October 1967.  Since November 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while such charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  Converting to ISO units requires that specific amounts be added to recorded ASA audiological results: 15 at 500 Hz, 10 at 1000 Hz; 10 at 2000 Hz; 10 at 3000 Hz; and 5 at 4000 Hz.

Applying this conversion to the Veteran's August 1966 audiometric readings upon entrance to service results in the following decibels for the right ear:  20 at 500 Hz, 5 at 1000 Hz, 5 at 2000 Hz, 15 at 3000 Hz, and 20 at 4000 Hz.  Left ear in decibels is: 15 at 500 Hz, 5 at 1000 Hz, 15 at 2000 Hz, 25 at 3000 Hz, and 50 at 4000 Hz.  In the chart below, the ASA readings are (in parenthesis) and the converted decibels in ISO standards are listed beside them.




HERTZ



500
1000
2000
3000
4000
RIGHT
(5) 20
(-5) 5
(-5) 5
(5) 15
(15) 20
LEFT
(0) 15
(-5) 5
(5) 15
(15) 25
(45) 50

Applying this conversion to the Veteran's April 1967 hearing examination results in the following decibels for the right ear: 5 at 500 Hz, 0 at 1000 Hz, 5 at 2000 Hz, 15 at 3000 Hz, and 20 at 4000 Hz.  For the left ear, in decibels: 5 at 500 Hz, 0 at 1000 Hz, 0 at 2000 Hz, 30 at 3000 Hz, and 20 at 4000 Hz.  Notably at 4000 Hz it appears the decibel was initially listed as 25 (30 in converted ISO), but was changed to 15 (20 in converted ISO).  In the chart below, the ASA readings are (in parenthesis) and the converted decibels in ISO standards are listed beside them.




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-5 (5)
5 (15)
15 (20)
LEFT
-10 (5)
-10 (0)
-10 (0)
20 (30)
15 (20)

A March 1969 hearing conservation test included right ear decibels of: 10 at 500 Hz, 10 at 1000 Hz, 10 at 2000 Hz, 30 at 3000 Hz and 25 at 4000 Hz.  Left ear decibels were:  10 at 500 Hz, 10 at 1000 Hz, 10 at 2000 Hz, 10 at 3000 Hz and 10 at 4000 Hz.  Notably, the handwriting makes it such that several of the ratings could be 70s instead of 10s.  The Veteran was noted to have "fair" hearing during this test, but good hearing at his prior tests.  

A June 1970 hearing conservation test noted that it was provided in ISO.  The Veteran had right ear decibels of: 0 at 500 Hz, 5 at 1000 Hz, 5 at 2000 Hz, 10 at 3000 Hz, and 10 at 4000 Hz.  He had left ear decibels of: 15 at 500 Hz, 5 at 1000 Hz, 0 at 2000 Hz, 0 at 3000 Hz, and 5 a 4000 Hz.  Notably, for the left ear, it was initially recorded that the Veteran had 40 decibels at 3000 Hz and 70 (or possibly 10) at 4000 Hz, but these were overwritten.  The Veteran was noted to have "good" hearing.  

Throughout his hearing conservation examinations, the Veteran was noted to use hearing protection.  

On his August 1970 separation examination, the Veteran had the following right ear decibels: 0 at 500 Hz, 5 at 1000 Hz, 5 at 2000 Hz, 10 at 3000 Hz, and 10 at 4000 Hz.  On the left, in decibels: 15 at 500 Hz, 5 at 1000 Hz, 0 at 2000 Hz, 0 at 3000 Hz and 5 at 4000 Hz.







HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
10
LEFT
15
5
0
0
5

Following his separation from service, he had audiometric testing through the TVA.  In April 1973, his audiometric readings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-5
0
LEFT
-10
-10
-5
10
20

In August 2012, the Veteran submitted an opinion dated March 2011 from a private audiologist (P.G. Novelli) who tested his hearing in December 2006.  She provided a statement that the service induction examination showed significant hearing loss in the Veteran's left ear and then subsequent tests showed normal hearing.  She noted that "a moderately-severe high frequency hearing loss cannot miraculously correct itself; therefore, [the in-service] testing procedure and/or results on those tests following the induction examination should be in serious question."  She noted that the induction examination agreed with the other professional hearing tests done after service, including the 1973 TVA initial audiology testing.  Therefore, she concluded that the induction examination, which showed entrance into service with "significant hearing loss in the left ear," was valid.  However, she then argued that this "indicat[ed] that his hearing loss is the result of noise exposure in military service."  She did not explain how a "valid" induction examination showing hearing loss at entry to service supported the opinion that the Veteran had hearing loss as a result of his military service.  She also noted that during service the Veteran worked in extreme noise while working with jet aircraft that that it was "more likely than not that this hearing loss and his constant ringing tinnitus were initiated in military service."

In January 2015, P.G. Novelli provided a statement that prior to military service the Veteran was a student at the University of Northern Alabama and he had no noise exposure prior to service.  The Veteran also had high frequency hearing loss according to the 1973 TVA testing, and "therefore, it can only be concluded that his hearing was initially damaged in service."  Notably, during his Board hearing, the Veteran testified that he was a high school student prior to his military service.  A March 2010 VA examination report noted that the Veteran had pre-service noise exposure from working in a rubber plant for a year.

An April 2015 VA evaluation report noted that "although high frequency hearing loss was evidenced with evaluation prior to active duty service, [the 1966] testing was completed with Bekesy which is a patient-driven test that was often completed in non-sound proof rooms and therefore subject to error."  Based on the "normal hearing sensitivity" noted in subsequent in-service evaluations, the examiner therefore opined that it was not likely that the Veteran's in-service noise exposure caused or aggravated his hearing loss."  The examiner also noted that the Veteran's hearing in his TVA tests from 1973 and 1976 were also normal and that it was not until a 1984 test that the Veteran was found to have left ear hearing loss.  

Currently, the medical opinions of record are in disagreement as to whether the Veteran entered service with left ear hearing loss, whether the 1973 TVA hearing test showed left ear hearing loss, and whether the Veteran's in-service noise exposure resulted in subsequent hearing loss.  There are also contradictions in the record regarding whether the Veteran had noise exposure prior to service.  Additionally, the record notes that the Veteran's tinnitus impacts his hearing, but there is no opinion as to whether his service-connected tinnitus has caused or aggravated his hearing loss.  In addition, the Veteran submitted studies related to hearing loss that have not been considered by a VA examiner.  On remand, a VA examination in necessary and should include review of converted hearing examinations from service, positive opinions of record, and the articles cited by the Veteran's representative in their August 2016 brief.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain records for Worker's Compensation benefits provided to the Veteran from the Tennessee Valley Authority (noted in the December 2006 private audiologist medical history) that pertain to his hearing loss.

2.  Thereafter, obtain an addendum to the April 2015 VA examination report and opinion.  If determined necessary schedule the Veteran for an examination.  After review of the record, to specifically include the March 2011 and January 2015 opinions provided by P.G. Novelli, the February 2015 opinion provided by Auburn University, the hearing related studies and articles provided by the Veteran in March 2015, and the article cited in the August 2016 brief ("Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss"), the examiner should provide the following:

a)  Is it at least as likely as not (50/50 probability or greater) that the Veteran's bilateral hearing loss was caused by, or began during, his military service?  In particular, please address the 2009 article cited in the 2016 brief listed above.  Also refer to the audiometric readings provided in the body of the remand to include those dated in August 1966 (entrance to service), April 1967, March 1969, June 1970, August 1970 (separation from service), and April 1973 (post-service).

b)  Is it at least as likely as not (50/50 probability or greater) that the Veteran's service-connected tinnitus (1) caused or (2) aggravated his bilateral hearing loss?  If you find that there was aggravation, please indicate a record which shows the Veteran's baseline hearing prior to aggravation.

Provide detailed explanations for all expressed opinions.
3.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




